                                                                      ~--,
                                                                      ON~:J:¢1        rrur:
                                                                                 ~ Jr., Clerk
                                                                        US Oletrict
                 IN THE UNITED STATES DISTRICT COURT   Eastern DlstrtctotNC
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                         NO. 5:18-CR-00452-1-FL
                         NO. 5:18-CR-00452-2-FL



UNITED STATES OF AMERICA

             V.                               CONSENT ORDER FOR
                                            RELEASE OF CERTAIN ASSETS
LEONID ISAAKOVICH TEYF
TATYANAANATOLYEVNA TEYF,
    a/k/a TATIANA TEYF


      By signing below, the undersigned parties have consented to the entry of this

Order and have informed the Court of the following:

      1.     On March 15 and 16, 2021, the Defendants Leonid Isaakovich Teyf and

Tatyana Anatolyevna Teyf (collectively, "Teyfs") entered into written Plea

Agreements with the United States [DE-620 and DE-621]. Pursuant to the terms of

the Plea Agreements, the Teyfs agreed to judicially or administratively forfeit certain

assets in the amount of $5,900,241.72, as well as a Ruger P94 .40 caliber pistol with

obliterated serial number and any and all related magazines and ammunition, while

the United States agreed to release (in accordance with applicable policies and

practices) any remaining seized assets belonging to the Teyfs but not identified for

judicial or administrative forfeiture, following acceptance of the Teyfs' pleas and

entry of the criminal judgments against them.         The assets to be released are

specifically and collectively identified below:

                                            1




        Case 5:18-cr-00452-FL Document 647 Filed 07/09/21 Page 1 of 6
a) $936,372.99 in funds seized from Branch Banking and Trust Account No.

     XXXX XXXX 1502 (Asset ID 19-FBI-001015);

b) $200.00 in funds seized from Bank of America Account No. XXXX

      XXXX 3844 (Asset ID 19-FBI-001001);

c) $3,515.36 in funds seized from Bank of America Account No. XXXX

      XXXX 6014 (Asset ID 19-FBI-001002);

d) $250,023.40 in funds seized from Bank of America Account No.

       XXXX XXXX 1991 (Asset ID 19-FBI-001004);

e) $20,323.93 in funds seized from Bank of America Account No. XXXX

      XXXX 1314 (Asset ID 19-FBI-001008);

f) $665.00 in funds seized from Bank of America Account No. XXXX

       XXXX 1292 (Asset ID 19-FBI-001009);

g) $50.00 in funds seized from Bank of America Account No. XXXX

      XXXX 3691 (Asset ID 19-FBI-001010);

h) $200.00 in funds seized from Bank of America Account No. XXXX

      XXXX 9409 (Asset ID 19-FBI-001062);

i) $12,699.49 in funds seized from First Citizen's Bank Account No. XXXX

      XXXX 3951 (Asset ID 19-FBI-001065);

j) $241 ,140.30 in funds seized from Merrill Lynch Account No. XXX-X0890

     (Asset ID 19-FBI-001598);

k) $1 ,001,493.61 in funds seized from Merrill Lynch Account No. XXXX-


                                  2




 Case 5:18-cr-00452-FL Document 647 Filed 07/09/21 Page 2 of 6
               X1096 (Asset ID 19-FBI-002098);

      1) $50,000.00 in United States Currency (Asset ID 19-FBI-001022);

      m) $28,909.09 in United States Currency (Asset ID 19-FBI-001026);

      n) Artwork purchased by Leonid I. Teyf, on or about August 14, 2015, from

            ABA Gallery, Inc. located at 7 East 17 th Street, New York, New York 10003

            for a total amount of $2,600,000 (Asset ID 19-FBI-001025);

      o) A 2018 Toyota Land Cruiser, with VIN# JTMCY7AJ2J4069983

            (FP&F No. 2019150300006701) ;

      p) A 2014 Mercedes Benz S550V, with VIN# WDDUG8CB9EA009828

            (Asset ID 19-FBI-000995);

      q) A 2018 Mercedes Benz S560V, with VIN# WDDUG8DB8JA368001

            (Asset ID 19-FBI-000996) ;

      r) A 2018 Mercedes Benz S63 AMG 4MA, with VIN# WDDUG8JB0JA394158

            (Asset ID 19-FBI-000997); and

      s) A 2019 Toyota 4Runner, with VIN# JTEBU5JR0K5620629

            (Asset ID 19-FBI-006639).

      2.     Additionally, pursuant to the terms of his written Plea Agreement [DE-

621], Leonid Teyf agreed that the Government may release to F . Hill Allen, attorney,

miscellaneous firearms and ammunition seized from 510 Glenwood Avenue #503,

Raleigh, North Carolina, specifically:

            a) A Sig Sauer P226 Handgun, serial number UU767203;


                                            3




           Case 5:18-cr-00452-FL Document 647 Filed 07/09/21 Page 3 of 6
         b) A Kimber Raptor II Handgun, serial number K404366;

         c) A Smith & Wesson, .44 revolver, serial number A1149166 ;

         d) A Glock 17 9mm handgun, serial number XMV7 46;

         e) A Russian made 7.72x38R pistol, serial number 189501570;

         f) A Walther PPK/S pistol, serial number 004578 ;

         g) A CZ-USA CZ 75 BD 9mm pistol, serial number B330274;

         h) A Kimber Raptor II .45 caliber handgun, serial number K600092;

         i) An ITM Arms Company AK7 4 rifle , serial number 0006714;

         j)   A Beretta A400.12 gauge shotgun, serial number XA026380;

         k) A    Browning    special   steel   .20   gauge   shotgun,   serial   number

              30289NX763;

         1) A Soviet brown and steel rifle with bayonet, serial number 1946;

         m) An SKS 7.62x39 Russian rifle , serial number 8011;

         n) An Essential Arms J-15 rifle 223x5.56, serial number 28728;

         o) A Hesse Saiga 7.62 rifle , serial number 01100235; and

         p) Any and all related ammunition,

all under Asset ID 19-FBI-001020, which firearms and ammunition shall be

transferred or disposed of in accordance with applicable federal and state laws.

      Having considered the parties representations and the Teyfs' plea agreements,

it is hereby ORDERED that the United States shall release to the Teyfs the seized

bank account funds and U . S. currency listed as Items (a)-(m) in Paragraph 1, above ,


                                           4




        Case 5:18-cr-00452-FL Document 647 Filed 07/09/21 Page 4 of 6
less any debt owed to the United States, any agency of the United States, or any other

debt in which the United States is authorized to collect, except those owed to the

United States Attorney's Office for the Eastern District of North Carolina.   Payment

is to be made via electronic funds transfer by the U. S. Marshal's Service according

to the information to be providedby or on behalf of Leonid Teyf and Tatyana Teyf on

the UFMS Vendor Request Form(s). ;

      It is further ORDERED that the United States shall release the personal

property listed as Items (n)-(s) in Paragraph 1,to Leonid Teyf and Tatyana Teyf, or

their designated representatives provided that, within 45 days of this Order, a

representative authorized in writing by the Teyfs contacts the appropriate agency

and schedules a mutually convenient day and time to retrieve these personal

properties.   Should a representative authorized in writing by the Teyfs not contact

the appropriate agency within 45 days , the items shall be deemed abandoned by the

Teyfs and may be disposed of according to law ;

      It is further ORDERED that the United States shall release to F. Hill Allen,

attorney, the miscellaneous firearms and ammunition seized from 510 Glenwood

Avenue #503, Raleigh, North Carolina, listed in Paragraph 2, above, which firearms

and ammunition shall be transferred or disposed of in accordance with applicable

federal and state laws.   The Court notes in this regard that the Teyfs are prohibited

persons within the meaning of 18 U.S.C. § 922(g) .




                                           5




        Case 5:18-cr-00452-FL Document 647 Filed 07/09/21 Page 5 of 6
      The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      SO ORDERED, this th~          day o, ---------~-, 2021.




                                                      W. FLANAGAN
                                                      STATES DISTRICT JUDGE

WE ASK FOR THIS:

G. NORMAN ACKER, III
                                                               (j,
Acting United States Attorney                 LEONID ISAAKoC'JcH TEYF

                                              Defund~ - -- -

        M. KELLHOFEJ{                         ROBi-KT S. WOLF
BA BARAD. KOCHER
 /
Assistant United States Attorneys
Criminal Division
                                              F. HILL ALLEN
                                                         the Defendant
                                                           /
                                              T    ANAANATOLYEVNA TEYF




                                              Attorney for the Defendant

                                          6




        Case 5:18-cr-00452-FL Document 647 Filed 07/09/21 Page 6 of 6
